EXHIBIT 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in MediWound Ltd.'s Registration Statement on Form S-8 (No. 333-195517) of our report dated February 12, 2015, with respect to the consolidated financial statements of MediWound Ltd. included in theAnnual Report on Form 20-F of MediWound Ltd. for the year ended December 31, 2014. Tel Aviv, Israel February 12, 2015 KOST, FORER, GABBAY & KASIERER A Member of Ernst & Young Global
